Citation Nr: 1342022	
Decision Date: 12/19/13    Archive Date: 12/31/13

DOCKET NO.  08-21 639	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Winston-Salem, North Carolina



THE ISSUE

Entitlement to an initial rating in excess of 10 percent for the service-connected residuals of a low back injury.  



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

M. Carsten, Counsel



INTRODUCTION

The Veteran served on active duty from September 1968 to September 1972.  

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from an October 2006 rating decision by the RO.  

In April 2010, the Board assigned an initial compensable rating for the service-connected residuals of a laceration to the right wrist and hand and denied a claim for a temporary total rating based on having wrist surgery.  

The Board also remanded the listed issue for further development in April 2010.  The evaluation of the low back injury is the only issue remaining for consideration.  

The VBMS and Virtual VA folders have been reviewed.  

The appeal is being remanded to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required on his part.


REMAND

The Veteran contends that the currently assigned evaluation does not adequately reflect the severity of his service-connected low back disability.  

Initially, the Board notes that a significant amount of evidence has been added to the claims folder, to include the virtual folder, since the September 2010 Supplemental Statement of the Case.  To the extent that this evidence is relevant, a waiver of RO jurisdiction is not of record.  Such evidence should be considered on remand.  See 38 C.F.R. § 20.1304 (2013).  

The Veteran most recently underwent a VA examination to determine the severity of his low back disability in May 2009.  

In October 2010, the Veteran submitted a statement describing increased symptoms related to his back.  He also reported 5 to 9 weeks per year of bed rest.  

In the November 2013 informal hearing presentation, the representative alleged that the examination was stale and that another examination was warranted.  Considering the Veteran's contentions and the length of time since the last examination, the Board agrees.  See 38 C.F.R. § 3.327 (2013); Green v. Derwinski, 1 Vet. App. 121 (1991).

The VA outpatient treatment records were last printed in May 2010.  Additional relevant records should be obtained on remand.  38 C.F.R. § 3.159(c)(2) (2013).  

Accordingly, the case is REMANDED for the following action:

1.  The RO should take all indicated action to obtain copies of any relevant VA clinical records for the period from May 2010 to the present.  All records obtained should be associated with the claims folder or virtual folder.  The procedures set forth at 38 C.F.R. § 3.159(c)(2), with regard to Federal records, should be followed.  

2.  Thereafter, the RO should have the Veteran scheduled for a VA examination to determine the current severity of his service-connected residuals of a low back injury.  The claims folder, to include electronic records, must be available for review.  

In accordance with the latest worksheet for rating low back disabilities, the examiner is to provide a detailed review of the Veteran's pertinent medical history, current complaints, and the nature and extent of low back disability.  

A complete rationale for any opinion expressed should be provided.  

3.  The Veteran is notified that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. § 3.655 (2013).

4.  After completing the requested action and any additional development deemed appropriate, the RO must readjudicate the issue of entitlement to an initial rating in excess of 10 percent for the service-connected residuals of a low back injury in light of all the evidence of record.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished a fully responsive Supplemental Statement of the Case and afforded a reasonable opportunity for response.

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition. 

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


